FOR IMMEDIATE RELEASE INNOPHOS HOLDINGS, INC. REPORTS FOURTH QUARTER AND FULL YEAR 2009 RESULTS CRANBURY, New Jersey – (February 17, 2010) – Innophos Holdings, Inc. (NASDAQ: “IPHS”), a leading specialty phosphates producer in North America, today announced its financial results for the fourth quarter and full year 2009. Fourth Quarter Results · Net sales for the fourth quarter 2009 were $147 million compared to $216 million for the same period in 2008. Selling prices were well below the peak level of Q408 and accounted for $66 million of the $69 million sales decline, while the pace of sequential quarterly price declines continued to slow. Average prices for the quarter were still 42% above Q407, a baseline quarter prior to the raw material run-up of 2008. Volumes (excluding commodity fertilizer co-products, primarily GTSP) were up 7% sequentially, while year over year volume and mix variance was down just 1% for the quarter compared to a decline of 36% for the cumulative first three quarters. · Operating income for the fourth quarter 2009 was $19 million versus $73 million for the comparable period in 2008, primarily from lower selling prices. · Net income for the fourth quarter 2009 was $5 million or $0.23 per share (diluted), compared to $59 million or $2.71 per share (diluted) for the same period in 2008. · The effective tax rate in the fourth quarter 2009 was higher than in prior quarters, primarily due to exchange rate effects on deferred taxes in the Mexican subsidiaries, with an effect of $0.12 per share. · Cash generation continued to be strong with net debt reduced by $8 million in the fourth quarter 2009 compared to $3 million for the same period in 2008. 2009 Results · Net sales in 2009 were $667 million compared to a record $935 million for 2008. Average yearly prices were similar to 2008 with lower volume and mix accounting for $260 million of the $268 million decline. · Operating income for 2009 was $134 million compared to the peak of $299 million for 2008. U.S. & Canada achieved a profit improvement on 2008 despite weaker volumes. Mexico operating income was down sharply, due to lower selling prices and volumes, with the business significantly disadvantaged versus market price raw material costs in the period. · Net income for 2009 was $68 million or $3.10 per share (diluted), compared to $207 million or $9.54 per share (diluted) for 2008. · Cash generation was strong throughout 2009 and the year-end balance sheet demonstrates healthy liquidity. Net debt at the end of the fourth quarter 2009 was $114 million compared to $257 million at December 31, 2008. Capital expenditures for 2009 were $20 million. Randy Gress, CEO of Innophos, commented on the results,”2009 has been a year of substantial strategic progress for Innophos, and we are well placed as we ed December 31, 2009 the percentage changes in net sales by reportable segments and by major product lines compared with the same period of the prior year, including the effect of price and volume/mix changes upon revenue: Summary Cash Flow Statement Summary Balance Sheets Additional Information Net debt is a supplemental financial measure that is not required by, or presented in accordance with, USGAAP. The Company believes net debt is helpful in analyzing leverage and as a performance measure for purposes of presentation in this release. The Company defines net debt as total long-term debt (including any current portion) less cash and cash equivalents.
